NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2008-5044


                              DUARTE MANUEL CABRAL,

                                                      Plaintiff-Appellant,

                                           v.

                                  UNITED STATES,

                                                      Defendant-Appellee.



      Duarte Manuel Cabral, of Poway, California, argued for plaintiffs-appellants.

       David F. D’Alessandris, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, for defendant-
appellee. With him on the brief were Gregory G. Katsas, Acting Assistant Attorney
General, Jeanne E. Davidson, Director, and Mark A. Melnick, Assistant Director.

Appealed from: United States Court of Federal Claims

Judge Christine O.C. Miller
                        NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit


                                         2008-5044

                               DUARTE MANUEL CABRAL,


                                                       Plaintiff-Appellant,

                                              v.

                                     UNITED STATES,

                                                       Defendant-Appellee.


Appeal from the United States Court of Federal Claims in 07-872C,
Judge Christine C. Miller.

                               _______________________

                               DECIDED: October 8, 2008
                               _______________________



Before GAJARSA, DYK and MOORE, Circuit Judges.

PER CURIAM


       Duarte Manuel Cabral seeks review of the United States Court of Federal Claims’

January 15, 2008 order that sua sponte 1 dismissed his complaint for lack of jurisdiction.


       1
              Mr. Cabral argues that it was improper for the Court of Federal Claims to
dismiss his action for lack of jurisdiction sua sponte before the United States
investigated the claim’s merits and responded. This argument is meritless because the
law is well-settled that a trial court has the responsibility to determine its own jurisdiction
sua sponte whenever it appears it may be lacking. Arctic Corner, Inc. v. United States,
845 F.2d 999, 1000 (Fed. Cir. 1988).
For the reasons set forth below, the court’s order is affirmed.

       Mr. Cabral filed a complaint against the United States in the Court of Federal

Claims seeking reimbursement of past and future wage garnishments in accordance

with a California court order mandating child support. In his complaint, Mr. Cabral relies

on the First Amendment and the Due Process Clause of the Fifth Amendment 2 to

provide jurisdiction in the Court of Federal Claims. Cabral v. United States, Case No.

07-872C (Ct. Cl. 2008). The Court of Federal Claims concluded that it lacked subject

matter jurisdiction over Mr. Cabral’s claims because nothing in the First Amendment or

the Due Process Clause of the Fifth Amendment explicitly or implicitly obligates the

Federal Government to pay money damages.

       Mr. Cabral also alleges that 28 U.S.C. § 2201 allocates authority to the Court of

Federal Claims to render declaratory relief when no other avenue for remedy is

available. The Court of Federal Claims concluded that 28 U.S.C. § 2201 does not

provide any basis for jurisdiction and that it lacks jurisdiction to grant declaratory

judgments.

       This court reviews de novo the Court of Federal Claims’ dismissal of Mr. Cabral’s

complaint for lack of jurisdiction. See Samish Indian Nation v. United States, 419 F.3d

1355, 1363 (Fed. Cir. 2005). In conducting its review, this court assumes that the facts

pled by Mr. Cabral are true. See id. at 1364.




       2
            Mr. Cabral’s original complaint relies on the Fourteenth Amendment.
Because the Fourteenth Amendment does not apply to the Federal Government, the
Court of Federal Claims reinterpreted Mr. Cabral’s claim as relying upon the Fifth
Amendment.



2008-5044                                    2
       The Court of Federal Claims is a court of limited jurisdiction. See Tucker Act, 28

U.S.C. §1491 (waiving the sovereign immunity of the United States). However, any

claim for money damages against the United States must be premised upon an express

or implied contract, or under a money-mandating constitutional provision, statute, or

regulation. 28 U.S.C. § 1491 (a)(1); Fisher v. United States, 402 F.3d 1167, 1172 (Fed.

Cir. 2005) (en banc). Therefore, whether the Court of Federal Claims has jurisdiction

over Mr. Cabral’s case depends on whether any of the constitutional or statutory

provisions on which he relies are money-mandating.

       The law is well-settled that the constitutional provisions—the First Amendment

and Due Process Clause of the Fifth Amendment—are not money-mandating in these

circumstances. See LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir. 1995);

Mullenberg v. United States, 857 F.2d 770, 773 (Fed Cir. 1988); United States v.

Connolly, 716 F.2d 882, 886-87 (Fed. Cir. 1983).

       The statutes on which Mr. Cabral relies are similarly unavailing. Section 2201 of

Title 28, the Federal Declaratory Judgment Act, does not provide any basis for

jurisdiction of the Court of Federal Claims. See Rolls-Royce v. United States, 364 F.2d

415, 420 (Ct. Cl. 1966) (“The [Declaratory Judgment] statute is a procedural one and

does not supply an independent ground of jurisdiction where none otherwise exists.”)

On appeal, Mr. Cabral also avers that he is entitled to compensation under the

California Family Code § 3653. However, the Court of Federal Claims does not have

jurisdiction over claims founded on state law. Souders v. South Carolina Public Service

Authority, 497 F.3d 1303, 1307 (Fed. Cir. 2007). Accordingly, the Court of Federal

Claims lacks jurisdiction to hear Mr. Cabral’s claims.




2008-5044                                   3
                                    CONCLUSION

For the foregoing reasons, we affirm the decision of the Court of Federal Claims.

No costs.




2008-5044                                  4